Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/25/2021 has been entered. Claims 1-10 and 53-58 remain pending in the application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Ivan Kavrukov  on 4/8/2021.

The application has been amended as follows: 
Claim 10 has been cancelled.


Allowable Subject Matter
Claims 1-9 and 53-58 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  

In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasound imaging system comprising: an array of ultrasound transducer elements that send ultrasound energy into an object when energized for respective transmission time periods and provide responses to ultrasound energy emitted from the object for respective reception time periods; a reception modulation circuit modulating the responses with irregular sequences of modulation coefficients that are independent of said responses; a combiner circuit combining the modulated responses; and an image reconstruction processor configured to computer process the combined modulated responses into one or more images of the object; 
wherein the image reconstruction processor is configured to apply an imaging matrix to the combined modulated responses to thereby generate the one or more images of the object,
wherein the imaging matrix is a combination of transmitted excitation waveform matrix, propagation matrix, and beamforming function, as recited in claim 1. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasound imaging method comprising: sending ultrasound energy into an object from an array of ultrasound transducer elements and receiving responses to ultrasound energy emitted from the object with said array; modulating the responses with irregular sequences of modulation coefficients that are independent of said responses; combining the modulated responses in the analog domain; and computer-processing the combined modulated responses into one or more images of the object; 

wherein the imaging matrix is a combination of transmitted excitation waveform matrix, propagation matrix, and beamforming function, as recited in claim 53.

Also, prior art fails to anticipate and/or render obvious, either solely or in combination, ultrasound imaging system comprising: an array of ultrasound transducer elements configured to send ultrasound energy into an object when energized for respective transmission time periods and to provide responses to ultrasound energy emitted from the object for respective reception time periods; a reception modulation circuit modulating the responses with irregular sequences of modulation coefficients that are independent of said responses while preserving the responses' information content; a combiner circuit combining the modulated responses; and an image reconstruction processor configured to computer process the combined modulated responses into one or more images of the object; 
wherein the image reconstruction processor is configured to apply an imaging matrix to the combined modulated responses to thereby generate the one or more images of the object,
wherein the imaging matrix is a combination of transmitted excitation waveform matrix, propagation matrix, and beamforming function, as recited in claim 58.
Claims 2-9 and 54-57 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793        
/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793